Citation Nr: 1232657	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibrotic scarring of the right lung, lower lobe (herein also referred to simply as a "right lung disability"), to include as due to exposure to asbestosis.

2.  Entitlement to service connection for mucoperiosteal disease of the ethmoid sinuses (herein also referred to simply as a "sinus disability"), to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis and irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a neck disorder, to include trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from January 1998, August 2002, and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO), which denied, in pertinent part, service connection for ethmoid sinuses from mucoperiosteal disease, due to exposure to Agent Orange, chronic neck pain and trigeminal neuralgia, fibrotic scarring of the right lower lobe of the lung, due to exposure to asbestos, and IBS/gastroenteritis.

In July 2004, the Board remanded the issue of entitlement to service connection for a gastrointestinal disorder.  A November 2009 Board decision reopened the Veteran's claim for entitlement to service connection for fibrotic scarring of the right lung, then denied that issue on the merits, as well as the issues of entitlement to service connection for a gastrointestinal disorder, a neck disorder, and a sinus disorder.

In a November 2011 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (CAVC), the four issues addressed herein were remanded to the Board for reasons set forth in detail below.

The Board further notes that the Veteran testified during a Board hearing in November 2003 before a Veterans Law Judge (VLJ) as to the issue of service connection for a gastrointestinal disorder, addressed in the July 2004 Board decision.  The Veteran testified before the undersigned VLJ in June 2009, as to each issue currently on appeal, to include service connection for a gastrointestinal disorder.  Because the Veteran has testified before two VLJs involving the same issue, each must participate in the outcome.  As such, this decision is being rendered by a panel of three VLJs.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). 

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the CAVC held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in June 2012 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  As of the date of this decision, a response has not been received from the Veteran.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2011).

A May 2012 Post-Remand Brief submitted by the Veteran's accredited representative identifies the following issue as on appeal:  "Did the agency of original jurisdiction (AOJ) err when it denied entitlement to an increased evaluation for vertigo?"  However, the Board observes that a December 14, 2011, Board decision appears to have granted the benefit sought by increasing the Veteran's disability rating for service-connected vertigo from 10 percent to 30 percent.  As such, the Board does not currently have jurisdiction over this issue as the December 14, 2011, Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  Moreover, the Board observes that a 30 percent disability rating is the maximum rating available for service-connected vertigo under 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).  Therefore, the Board finds that referral of this issue to the AOJ for adjudication is not warranted. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Per the November 2011 Memorandum Decision, which remanded each issue on appeal to the Board, each claim addressed herein is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

Fibrotic scarring of the right lung, lower lobe

In its 2011 decision, the CAVC explained that the Secretary conceded that remand was warranted because the Board provided an inadequate statement of reasons and bases.  Specifically, the CAVC observed that the Board erred in November 2009 by failing to address the Veteran's lay statements with regard to in-service asbestos exposure.  In this regard, the Veteran claimed that he was exposed to asbestos in his barracks while training at Fort Polk, LA.  He noted that old military barracks contained asbestos products in floor tiles, building insulation, and textured paint.  See Statement, August 29, 2004.  Further, the CAVC determined that the Board failed to make a finding as to whether the Veteran was exposed to asbestos in service, as he alleges, in accordance the VA Adjudication Procedure Manual.  The CAVC Memorandum decision also stated the following:  "In considering [the Veteran's] lay statements on adjudication, the Board should determine whether they meet the low threshold of indicating whether his current disability may be associated with service, and therefore whether he is entitled to a VA medical examination." 

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos -related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  See id. 

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  See M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 31, 1997).

The Board notes that under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

The CAVC has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 2000.

In a November 2009 Board decision, a November 2001 private medical report was cited, in which the Veteran claimed that he was a plumber and a steamfitter, and exposed to asbestos, from 1971 to 1989.  Review of the Veteran's service personnel records reveal that his MOS was "parts specialist."  As such, it is unclear as to whether he likely would have been exposed to asbestos during his period of service. 

To this point, the Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C (9)(h). 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C(9)(h). 

As to whether the Veteran has a current disability, while 2004 and 2007 x-ray reports did not reveal any scarring, a January 1998 x-ray noted probable scarring in the right lower lobe, and a February 2001 private report indicated interstitial and pleural changes consistent with mild asbestosis.  

In McLendon v. Nicholson, cited several times by the Court within the November 2011 decision, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id, at 83.

Pursuant to VA's duty to assist, VA will conduct a search of the Veteran's records in an attempt to determine whether exposure to asbestos occurred during his period of service.  Thereafter, the Agency of Original Jurisdiction shall make a determination as to whether the Veteran shall be afforded a VA pulmonary examination so as to determine whether the Veteran has a current diagnosis of asbestosis, fibrotic scarring, or any other pulmonary disorder, and to ascertain the etiology thereof.  

Mucoperiosteal disease of the ethmoid sinuses

The Veteran contends that exposure to herbicides, such as Agent Orange, in addition to his proximity to diesel fuel during his period of active duty, led to a current diagnosis of a sinus disorder.  In November 2009, the Board noted that the Veteran was diagnosed with mucoperiosteal disease of the ethmoid sinuses in February 2002.  The Board also conceded that the Veteran was exposed to herbicides during service.  However, the claim was denied because there was no medical evidence linking this diagnosis to the Veteran's period of active service, to include as the result of exposure to herbicides or diesel fuel.

To the extent that the Veteran has alleged that a sinus disability may be linked to exposure to herbicide agents during his period of active service, the Board notes that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (2011).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 72 Fed. Reg. 32395-32407 (2007).  

However, in its November 2011 decision, the CAVC explained that the Secretary conceded that the Board failed to make a determination as to whether the Veteran's statements regarding exposure to herbicides and diesel fuel met the low threshold of McLendon, and therefore whether a VA examination was warranted.  In view of the Secretary's concession, the Board has reconsidered the matter and finds that Veteran's lay statements are sufficient to trigger the duty to assist for providing a VA examination.  Thus, the Veteran's claim for entitlement to service connection for a sinus disability must be remanded for a VA examination so as to determine whether any current sinus disorder is etiologically-linked to the Veteran's period of active service, to include exposure to herbicides or diesel fuel.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Regarding exposure to diesel fuel, the examiner should discuss the Veteran's lay statements within the context of the opinion, as the Veteran is competent to report such inservice exposure.  

Gastrointestinal disorder, to include gastroenteritis and irritable bowel syndrome

During a July 2009 Board hearing, the Veteran testified that he first experienced a gastrointestinal (GI) disorder in 1969, after he was struck by lightning.  He noted that, while on guard duty at a missile base in Rockville, MD, he was struck by lightning and rendered unconscious.  He further testified that he was treated for stomach problems during his tour in Vietnam, to include a bout of dysentery.  He was diagnosed with gastroenteritis, post-service, in April 1974.  The Veteran stated that GI problems first experienced in service had continued to the present.  See Transcript, June 2009, pp. 3-7.  

The Board denied the Veteran's service connection claim in November 2009.  Although a May 2005 VA examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD), diverticulitis, and IBS by history, a July 2006 VA opinion found that it was less likely than not that any currently-diagnosed GI disorder was related to his period of service.  A single service treatment report indicating a diagnosis of gastroenteritis was cited by the examiner.  However it was found that there was no connection between any current diagnosis and that in-service incident.  In support of that opinion, the examiner stated that there was no apparent association, medically, between gastroenteritis and IBS, other than the fact that they involve the GI system.

The CAVC found, in November 2011, that the July 2006 VA opinion was inadequate.  First, it was noted that the examiner failed to address the Veteran's history of gastroenteritis.  Second, the Court noted that the Board remanded the Veteran's claim in July 2004 for the purpose of obtaining a VA examination, though only an opinion was provided in July 2006.  Because an opinion was provided without an examination of the Veteran, the Court found that the July 2006 VA opinion did not comply with the July 2004 Board remand order, and therefore remanded the issue to the Board so as to remand the issue for compliance with its own order.

The CAVC observed that if remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions).  The Board must comply with the CAVC's determination that the development sought by the Board in this case has not been properly completed.  As such, another remand is now required.  38 C.F.R. § 19.9 (2011) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Accordingly, the Veteran's claim for entitlement to service connection for a gastrointestinal disorder must be remanded for a complete VA examination so as to determine whether any current disorder is etiologically-linked to the Veteran's period of active service.  See 38 C.F.R. § 3.159(c)(4)(i) (2011). 

Neck disorder, to include trigeminal neuralgia

In June 2009, the Veteran testified that he fell on several occasions during service, and he reiterated that he was struck by lightning and slammed against a wall as a result, resulting in a current neck disorder.  See Transcript, June 2009, pp. 13-15.

The Board denied in the Veteran's claim in November 2009.  The decision noted VA treatment records from 2002 and 2003 which documented the Veteran's complaints of pain down the right side of the neck.  The Veteran provided a history of a lightning injury 32 years prior, as well as reports of facial pain and headaches.  
The impression was trigeminal neuralgia resulting from a remote lightning injury.  However, the Board determined that the medical history relied solely on the Veteran's own history, and therefore was of limited probative value due to the lack of evidence of any inservice lightning injury.  The Board noted that the Veteran's service treatment records were extensive, and that there was no indication that any records were missing.  



In November 2011, the CAVC cited a November 2002 VA medical report in which trigeminal neuralgia, as well as tinnitus and vertigo (each now service-connected), were linked to the same remote lightning strike.  Indeed, the Board notes that based on this report, the CAVC found that the issue of entitlement to service connection to a neck disorder was inextricably intertwined with these issues which were previously remanded by the Board for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As such, the Veteran's claim for entitlement to service connection for a neck disorder must be remanded for a VA examination so as to determine whether any current disorder, to include trigeminal neuralgia, is etiologically-linked to the Veteran's period of active service, to include the in-service lightning strike that has been found responsible for the Veteran's service-connected tinnitus and vertigo.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  The examiner should discuss the Veteran's lay statements within the context of the opinion, as the Veteran is competent to report such an in-service event.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain and associate with the claims file any and all current VA medical records, or current private medical records reasonably identified by the Veteran, not already of record.

2.  The RO/AMC shall attempt to verify the Veteran's claimed in-service asbestos exposure by contacting any relevant records custodian, to include asbestos that may have been contained within military barracks in 1971 at Fort Polk, LA.  All efforts to obtain these records should be fully documented, and the RO/AMC should request a negative response if records are not available.



3.  Upon completion of the above development, the RO/AMC shall determine whether any further development is necessary, including whether a VA respiratory examination and/or medical opinion is necessary to determine whether the Veteran has a current respiratory or pulmonary disorder related to asserted exposure to asbestos in service.  

4.  Schedule the Veteran for a VA examination in the appropriate specialty to determine whether any current sinus disorder is etiologically-related to his period of active service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, to include his contention that he was exposed to diesel fuel during his period of active service, as well as his presumed exposure to herbicides.  In consideration of this and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not (at least a 50 percent probability) that any current sinus disorder is etiologically-related to the Veteran's period of active duty service, to include as the result of inservice herbicide and/or diesel fuel exposure.  Why or why not?

5.  Schedule the Veteran for a VA gastrointestinal examination to determine whether any current GI disorder is related to the Veteran's period of active service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, to include a history of gastroenteritis.  In consideration of this and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not (at least a 50 percent probability) that any current GI disorder is etiologically-related to the Veteran's period of active duty.  Why or why not?

6.  Schedule the appellant for a VA examination in the appropriate specialty or specialties to determine whether the Veteran has a current disorder of the neck which is etiologically-related to his period of service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, to include his reports of numerous inservice falls.  In consideration of this and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not (at least a 50 percent probability) that any current neck disorder is etiologically-related to the Veteran's period of active duty service, to include the lightning strike that has been medically linked to causing the Veteran's service-connected headaches and vertigo.  Why or why not?



7.	In regard to the medical examinations and opinions requested above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_____________________________                _____________________________
    KATHLEEN K. GALLAGHER	                                   K. OSBORNE
             Veterans Law Judge,                                        Veterans Law Judge, 
        Board of Veterans' Appeals                             Board of Veterans' Appeals   




_____________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


